United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clarksville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sheri S. Phillips, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1695
Issued: February 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal from a February 26, 2008 decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration.
Because more than one year has elapsed from the last merit decision dated October 2, 2003 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.

FACTUAL HISTORY
On September 16, 1999 appellant, then a 44-year-old mail handler, sustained a right wrist
injury. By decision dated October 2, 2003, the Office denied his claim for a recurrence of
disability.1
On October 1, 2004 appellant requested reconsideration but did not submit any additional
evidence or argument.
By decision dated February 26, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was not sufficient to warrant further merit
review of his claim.2
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.4 It, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5
To require the Office to reopen a case for merit review under section 8128(a) of the Act,6
the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.7 To be entitled to a
merit review of an Office decision denying or terminating a benefit, a claimant also must file his
or her application for review within one year of the date of that decision.8 When a claimant fails

1

The original case record was apparently lost at some point.

2

Subsequent to the February 26, 2008 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8128(a).

5

Annette Louise, 54 ECAB 783, 789-90 (2003).

6

Under section 8128(a) of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his or her] own motion or on application.” See supra note 4.
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

2

to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.9
ANALYSIS
On October 1, 2004 appellant requested reconsideration of the October 2, 2003 merit
decision denying his claim for a recurrence of disability. He did not submit any additional
evidence or argument with his reconsideration request. Because appellant did not submit
evidence or argument that showed that the Office erroneously applied or interpreted a specific
point of law, advanced a relevant legal argument not previously considered or constituted
relevant and pertinent new evidence not previously considered by the Office, the Office properly
denied his request for reconsideration.
On appeal, appellant asserts that the Office failed to review a report from a
Dr. Joseph Kutz. However, the record reflects that the Office addressed a report from Dr. Kutz
in its October 2, 2003 decision.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for reconsideration.

9

Id. at § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2008 is affirmed.
Issued: February 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

